NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

       IN RE: MARK ALFRED GREENSTEIN,
                      Appellant
               ______________________

                       2019-1117
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 12/851,021.
                  ______________________

                 Decided: June 10, 2019
                 ______________________

   MARK ALFRED GREENSTEIN, Bethesda, MD, pro se.

   JOSEPH MATAL, Office of the Solicitor, United States
Patent and Trademark Office, Alexandria, VA, for appellee
Andrei Iancu. Also represented by THOMAS W. KRAUSE,
AMY J. NELSON, PHILIP J. WARRICK.
                ______________________

  Before LOURIE, MOORE, and TARANTO, Circuit Judges.
LOURIE, Circuit Judge.
    Mark A. Greenstein appeals from a decision of the Pa-
tent Trial and Appeal Board (the “Board”), which affirmed
the rejection in the U.S. Patent and Trademark Office (the
“PTO”) of pending claims 1–3 and 5–12 of U.S. Patent
2                                          IN RE: GREENSTEIN




Application 12/851,021 (the “’021 application”), as directed
to ineligible subject matter under 35 U.S.C § 101 and as
obvious under 35 U.S.C. § 103. See Ex Parte Mark A.
Greenstein, No. 2016-6727, 2018 WL 1029142 (P.T.A.B.
Feb. 1, 2018) (“Decision”), modified on reh’g, (Apr. 13,
2018). Because the Board correctly concluded that the
claims are directed to an abstract idea and recite no other
inventive concept, we affirm.
                       BACKGROUND
    The ’021 application purports to solve the financial risk
of outliving one’s savings by disclosing a “new and innova-
tive program for the cost effective investment of funds as
well as provision of longevity income through collective in-
vestment.” SAppx46. As is relevant to this appeal, the ’021
application discloses various options for improving invest-
ment management by better allocating risk and returns
among plan participants based upon their age or stated in-
vestment goals—in essence, a new and improved annuity.
See SAppx42–43 (“Therefore the present disclosure com-
bines an insurance product which is a deferred annuity . . .
with an investment account.”). Some of the ’021 applica-
tion’s embodiments also involve the use of computers to
store, transmit, or display investment data. See, e.g.,
SAppx49 (“These activities are implemented using com-
puter programs/software which is operatively connected to
computers.”) Claim 1 is representative and reads as fol-
lows:
    1. A method for allocation of investment returns for
    at least one investor in a collective investment ve-
    hicle comprising the steps of:
    storing personal information corresponding to the
    investor in a computerized database;
    using at least one computer to assign[] an invest-
    ment return to the investor which assigned return
    is different from the investment return assigned to
IN RE: GREENSTEIN                                           3



    at least one other investor in the collective invest-
    ment vehicle;
    using at least one computer to change the invest-
    ment return assigned to the investor at least one
    time;
    using at least one computer to effect at least one
    change to the investment returns through internal
    mechanisms of the collective investment vehicle
    which transfers returns between investors in the
    investment vehicle;
    using at least one computer to make corresponding
    changes to the investment returns assigned to at
    least one other investor in the collective investment
    vehicle; and
    using at least one computer to track and compute
    the transfers between investors in the collective in-
    vestment vehicle.
SAppx33.
    The claims were rejected under § 101 as directed to an
abstract idea, under § 103 as obvious, and under § 112 as
lacking written description. On appeal, the Board reversed
the written description rejection but affirmed the rejections
for obviousness and ineligibility. The Board held that the
claims are directed to “the abstract idea of effecting
changes to an investment fund,” Decision, 2018 WL
1029142, at *4, and rejected Greenstein’s argument that
the invention is “rooted in computer technology” because
the tasks of executing transactions in an investment fund
and allocating returns are conventional business activities
that, given enough time, a human could perform manually,
id. In addition, the Board agreed with the examiner that
the claims fail to recite an inventive concept because they
invoke computer technology solely for its generic functions
of data analysis, storage, and display, and they “only link[]
4                                          IN RE: GREENSTEIN




the abstract idea to the particular technological environ-
ment.” Id.
   Greenstein appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
    We review the Board’s legal determinations de novo, In
re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), but we re-
view the factual findings underlying those determinations
for substantial evidence, In re Gartside, 203 F.3d 1305,
1316 (Fed. Cir. 2000). A finding is supported by substan-
tial evidence if a reasonable mind might accept the evi-
dence as adequate to support the finding. Consol. Edison
Co. v. NLRB, 305 U.S. 197, 229 (1938).
    Patent eligibility under § 101 is a question of law that
can include subsidiary questions of fact. See Aatrix Soft-
ware, Inc. v. Green Shades Software, Inc., 882 F.3d 1121,
1128 (Fed. Cir. 2018). Section 101 provides that “[w]hoever
invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and
useful improvement thereof, may obtain a patent therefor.”
35 U.S.C. § 101. But the Supreme Court has long inter-
preted these categories as excluding “laws of nature, natu-
ral phenomena, and abstract ideas.” Alice Corp. Pty. Ltd.
v. CLS Bank Int’l, 573 U.S. 208, 216 (quoting Association
for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S.
576, 589 (2013)).
     In Alice, the Supreme Court set forth a two-step test to
determine patent eligibility under § 101. 573 U.S. at 217–
18. First, we determine whether the claims are directed to
an abstract idea. If so, the claim may still be patent-eligi-
ble if it contains an “an inventive concept—i.e., an element
or combination of elements that is ‘sufficient to ensure that
the patent in practice amounts to significantly more than
a patent upon the [ineligible concept] itself.’” Id. (quoting
IN RE: GREENSTEIN                                           5



Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
U.S. 66, 72–73 (internal quotation marks omitted)).
    Greenstein principally argues that the claimed method
of allocating investment returns is novel and thus provides
the requisite inventive concept. He contends that the in-
vention differs from prior art investment models because
the fund may be rebalanced without having to buy or sell
additional securities. As a result, the investors can achieve
a desired balance of risk and return in their portfolios, yet
also avoid trading on electronic markets, which, as Green-
stein points out, have been subject to various infirmities
over the years. In addition, Greenstein argues that, like
the claims at issue in DDR Holdings, LLC v. Hotels.com,
L.P., 773 F.3d 1245 (Fed. Cir. 2014), the claimed method
contains an inventive concept because it is “necessarily
rooted in computer technology.” Id. at 1257. Greenstein
argues that computer-implementation of his investment
strategy provides an inventive concept for his claims be-
cause use of a computer to store information and execute
transactions is vastly more efficient.
    The PTO argues in response that the Board correctly
held that the claims are directed to the abstract idea of al-
locating returns within an investment fund, a fundamental
business practice. The PTO contends, moreover, that the
claims lack any further inventive concept because they only
require “us[e] of at least one computer,” and Alice bars
“wholly generic computer implementation” of an abstract
idea. 573 U.S. at 223–24.
    We agree with the PTO that the claims are ineligible
for patenting under § 101. First, as the Board concluded,
the claims are directed to the abstract idea of allocating re-
turns to different investors in an investment fund, a fun-
damental business practice that long predates computer
technology. Decision, 2018 WL 1029142, at *4. Claim 1
involves storing information about each investor in a data-
base, changing the investment returns assigned to at least
6                                          IN RE: GREENSTEIN




two of them, and using the computer to keep track of the
transfers between investors in the fund. This is simply the
“automation of the fundamental economic concept,” OIP
Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63
(Fed. Cir. 2015), of allocating investment returns to differ-
ent investors within a common investment fund. We have
long held that such basic management of business infor-
mation is an abstract idea. See id. (collecting cases). As a
result, we conclude that the Board correctly held that the
claims are directed to the abstract idea of allocating re-
turns in an investment fund.
    Nor do the claims recite any further inventive concept.
The claims only invoke a computer as a generic tool to store
information and record transactions; in times past, these
activities could have been performed with pen and paper.
As the PTO points out, Alice clearly held that “mere recita-
tion of a generic computer cannot transform a patent-inel-
igible abstract idea into a patent-eligible invention.” 573
U.S. at 223. We have also rejected the argument, which we
understand Greenstein to make, that performing calcula-
tions on a computer provides an inventive concept because
the computer is much faster and more efficient. See, e.g.,
Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada,
687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the
required calculations could be performed more efficiently
via a computer does not materially alter the patent eligibil-
ity of the claimed subject matter.”). Thus, using a com-
puter to perform arithmetic does not provide an inventive
concept.
    Greenstein also contends that the Board failed to find
that the claimed method of rebalancing an investment fund
was entirely conventional. We note that this argument
confuses eligibility with novelty. Here, the alleged novelty
of Greenstein’s investment strategy—an abstract idea—is
immaterial to the claims’ eligibility for patenting under
§ 101. See Synopsys, Inc. v. Mentor Graphics Corp., 839
F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new
IN RE: GREENSTEIN                                           7



abstract idea is still an abstract idea.”); see also SAP Amer-
ica, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir.
2018) (“No matter how much of an advance in the finance
field the claims recite, the advance lies entirely in the
realm of abstract ideas, with no plausibly alleged innova-
tion in the non-abstract application realm.”). Thus, we con-
clude that the Board did not err in holding that
Greenstein’s claims are ineligible for patenting under
§ 101, and, accordingly, we need not review its obviousness
ruling.
                        CONCLUSION
    We have considered the parties’ remaining arguments
but find them unpersuasive. For the foregoing reasons, we
conclude that the claims are ineligible under § 101 and
therefore affirm the decision of the Board.
                        AFFIRMED